             Case 19-12881-mdc                     Doc          Filed 04/23/20 Entered 04/23/20 16:57:39                     Desc Main
                                                                Document      Page 1 of 2
 Fill in this information to identify the case:
 Debtor 1: Joseph W. Thompson
 Debtor 2:
                   (Spouse, if filing)
 United States Bankruptcy Court for the Eastern District of Pennsylvania
                                               (State)
 Case number: 19-12881/AMC




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                          12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1

Name of Creditor: Nationstar Mortgage LLC d/b/a Mr.                               Court Claim No. (if known): 2
Cooper

Last four digits of any number                                                    Date of Payment Change:
you use to identify the debtor's               XXXXXX7079
account:                                                                          Must be at least 21 days after date of      06/01/2020
                                                                                  this notice.

                                                                                  New total payment:
                                                                                                                              $1,398.98
                                                                                  Principal, interest, and escrow, if any

Part 1:         Escrow Account Payment Adjustment
Will there be a change in the debtor's escrow account payment?

     No.
     Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
     the basis for the change. If a statement is not attached, explain why:




             Current escrow payment: $385.76                                      New escrow payment: $397.49


Part 2:         Mortgage Payment Adjustment
Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s variable-rate account?

     No.
     Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
     attached, explain why:

             Current interest rate:                                        %      New interest rate:                               %


             Current principal and interest payment: $                            New principal and interest payment: $



Part 3:         Other Payment Change

Will there be a change in the debtor’s mortgage payment for a reason not listed above?

   No
   Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
    (Court approval may be required before the payment change can take effect.)
        Reason for change:

             Current mortgage payment: $                                          New mortgage payment: $




Official Form 410S1                                              Notice of Mortgage Payment Change                                         Page 1
Debtor 1   Case  19-12881-mdc
             Joseph W. Thompson                    Doc        Filed 04/23/20 Entered 04/23/20
                                                                                        Case number:16:57:39         Desc Main
                                                                                                    _19-12881/AMC_____________
                First Name              Middle Name
                                                              Document
                                                                Last Name
                                                                            Page 2 of 2

Part 4:          Sign Here

The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

Check the appropriate box

     I am the creditor.
     I am the creditor’s authorized agent.
I declare under penalty of perjury that the information in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.

X        /s/ Kristen D. Little                                                           Date:     April 23, 2020
         Signature




Print:                Kristen D. Little, Esquire                                         Title Attorney
                      First Name                Middle Name            Last Name


Company               Shapiro & DeNardo, LLC


Address               3600 Horizon Drive, Suite 150
                      Number           Street


                      King of Prussia, PA 19406
                      City                                     State     ZIP Code


Contact phone         (610) 278-6800                                                     Email pabk@logs.com
